Citation Nr: 1111323	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  07-34 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho



THE ISSUES

1.  Entitlement to a rating greater than 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a rating greater than 10 percent for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from February 1981 to October 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from adverse rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a rating greater than 10 percent for his service-connected degenerative disc disease of the lumbar spine.  He alleges that his thoracolumbar spine disability has increased in severity since his last VA examination was conducted in December 2006, at which time physical examination demonstrated lumbar spine flexion to 90 degrees.

Evidence added to the record since the last December 2006 VA examination includes private treatment records showing lumbar spine flexion limited to 65 degrees in January 2007, a May 2007 neurology examination to investigate complaint of bilateral leg pain and tingling, and an October 2007 VA clinical record wherein the Veteran attributed bilateral calf pain to his lumbar spine disability.  Notably, VA clinical records have not been updated since December 2007.

On the facts of this case, the Board finds that additional medical examination and opinion is necessary in order to determine the current nature and etiology of the Veteran's claimed orthopedic and neurologic manifestations of service-connected degenerative disc disease of the lumbar spine.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

With respect to the hypertension claim, the Board notes that an echocardiogram in April 2002 demonstrated very mild, concentric left ventricular hypertrophy (LVH).  A prior cardiology consultation in March 1997 questioned whether the Veteran's history of frequent premature ventricular contractions (PVCs) may be a manifestation of subtle hypertensive heart disease.  In February 2007, a VA examiner indicated "No" as to whether the Veteran had a history of hypertensive cardiovascular disease without any explanation of these abnormal findings.

The criteria of Diagnostic Code (DC) 7101, which evaluates hypertensive vascular disease (hypertension and isolated systolic hypertension), allows for a separate rating for hypertensive heart disease under DC 7007.  See 38 C.F.R. § 4.104, DC 7101, Note 3.  On this record, the Board requires medical opinion as to whether the Veteran manifests hypertensive heart disease and, if so, examination results would be necessary to assess the Veteran's workload capacity in terms of metabolic equivalents (METs).  See 38 C.F.R. § 4.104, DC 7007.

The Board finally notes that the RO last adjudicated these issues in a statement of the case issued in October 2007.  Since that time, the RO has obtained an October 2007 VA vascular consultation and January 2008 VA arteries examination report which contain findings relevant to the hypertension claim.  The October 2007 VA vascular consultation also contained evidence relevant to the thoracolumbar spine claim on appeal, as it included a neurologic examination to evaluate the Veteran's complaints of bilateral calf pain which he attributed to service-connected low back disability.

In this case, the RO did not readjudicate the Veteran's claims based upon the receipt of relevant new evidence and the Veteran has not waived RO consideration of this evidence in the first instance.  The law requires that the RO initially consider this evidence, re-adjudicate the claims, and issue an appropriate supplemental statement of the case.  38 C.F.R. §§ 19.31, 19.37.  As such, a remand is warranted on this basis alone.



Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder the Veteran's treatment records for degenerative disc disease of the lumbar spine and hypertension within the Puget Sound VA Medical System since December 14, 2007.

2.  Upon completion of the above, schedule the Veteran for appropriate examination(s) to determine the current nature and severity of his claimed orthopedic and neurologic manifestations of service-connected degenerative disc disease of the lumbar spine.  The claims folder should be provided to the examiner prior to examination.  The examiner should be requested to perform any and all tests necessary and the results should be included in the examination report.  The examiner(s) should be requested to include the following findings in the examination report:
		a) identify all chronic orthopedic manifestations of the Veteran's service-connected degenerative disc disease of the lumbar spine including range of motion findings for the thoracolumbar spinal segment in terms of forward flexion, extension, left and right lateral flexion and left and right lateral rotation;
	
		b) provide opinion as to whether the Veteran's demonstrated scoliosis of the thoracolumbar spine is due to muscle spasm or guarding;

		c) provide opinion as to the extent, if any, of functional loss of use of the thoracolumbar spine due to pain, incoordination, weakness, pain on flare-ups and fatigability with use.  If feasible such findings should be portrayed in terms of degrees of additional loss of motion.  If such an assessment is not feasible, the examiner should state so for the record; and
	
		d) identify all chronic neurologic manifestations (if any) of the Veteran's service-connected degenerative disc disease of the lumbar spine (if any), to include specifying all neurologic symptoms (e.g., sciatica, neuritis, neuralgia, sensory loss, sphincter and bladder dysfunction, etc.) with reference to the nerve(s) affected (e.g., sciatic nerve).

3.  Arrange for the Veteran to be examined by an appropriate physician to determine the severity of his hypertension.  The claims folder should be provided to the examiner prior to examination.  The examiner should be requested to perform any and all tests necessary and the results should be included in the examination report.  Following examination, the examiner should provide the following assessments:

a) the current blood pressure readings; and

b) opinion as to whether the Veteran manifests hypertensive heart disease and, if so, an evaluation of impairment due to hypertensive heart disease measured in terms of METs and measurement of left ventricular function by echocardiogram.  If hypertensive heart disease is not shown, the examiner should discuss the significance and etiology of the April 2002 echocardiogram finding of very mild, concentric left ventricular hypertrophy.

4.  Thereafter, readjudicate the claims on appeal.  In so doing, the RO should consider the applicability of DC 7007 and adjudicate these claims with consideration of all evidence added to the record since the last statement of the case was issued in October 2007.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

